          Case 4:19-cv-00255-HSG Document 78 Filed 06/17/20 Page 1 of 1



 1                                       UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3

 4   NAVIGATORS SPECIALTY                              Case No. 4:19-cv-00255-HSG
     INSURANCE COMPANY,
 5                                                     [PROPOSED] ORDER REGARDING
                            Plaintiff,                 JOINT ADMINISTRATIVE MOTION TO
 6                                                     AMEND SCHEDULING ORDER
     v.
 7
     DEPOMED, INC. n/k/a ASSERTIO
 8   THERAPEUTICS, INC.,                               Judge: Hon. Haywood S. Gilliam, Jr.
 9                          Defendant.
10

11            Having reviewed the Joint Administrative Motion to Amend Scheduling Order (Dkt. 77)

12   filed by the Parties, the Court hereby GRANTS the Parties’ Stipulation and ORDERS as follows:

13   1.       The Scheduling Order is amended and shall set the following deadlines pursuant to

14            Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

15                  x Depomed’s Motion for Partial Summary Judgment on the Duty to Defend filed by
                      July 31, 2020.
16
                    x Navigators’ Response to, and Cross-Motion for, Partial Summary Judgment on the
17                    Duty to Defend filed by September 4, 2020.

18                  x Depomed’s Reply in Support of, and Response to Cross-Motion for, Partial
                      Summary Judgment on the Duty to Defend filed by October 2, 2020.
19                  x Navigators Reply in Support of Cross-Motion for Partial Summary Judgment on
20                    the Duty to Defend filed by October 23, 2020.

21   2.       Any terms in the Scheduling Order unaltered by this Order shall remain in effect.

22

23   IT IS SO ORDERED.

24   Dated: 6/17/2020
            June ____, 2020
                                                         HON. HAYWOOD S. GILLIAM, JR.
25                                                      UNITED STATES DISTRICT JUDGE

26

27

28
                                                   -1-
     Case No.:               [PROPOSED] ORDER REGARDING JOINT ADMINISTRATIVE
     19-cv-00255 HSG               MOTION TO AMEND SCHEDULING ORDER
     12100\001\8711100.v1
